Carley, Justice.
A jury found Thach Le guilty of malice murder and three counts of aggravated assault. The trial court entered judgments of conviction on those verdicts, and imposed a sentence of life imprisonment for murder and consecutive terms of years for the three aggravated assaults. Le appeals, enumerating as error only the general grounds.1
When construed most strongly in support of the guilty verdicts, the evidence shows the following: The four victims drove into an apartment complex intending to pick up a friend. Two men began shooting into the vehicle. Three of the four occupants were hit, and one of them died. Two of the victims positively identified Le and his co-defendant as the shooters. This evidence is sufficient to authorize a rational trier of fact to find Le guilty beyond a reasonable doubt of malice murder and three counts of aggravated assault. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgments affirmed.


All the Justices concur.

PaulL. Howard, Jr., District Attorney, Bettieanne C. Hart, Christopher M. Quinn, Assistant District Attorneys, Thurbert E. Baker, Attorney General, Madonna M. Heinemeyer, Assistant Attorney General, for appellee.

 The crimes were committed on December 17, 2000. The grand jury indicted Le on February 13, 2001. The jury returned the guilty verdicts on November 6, 2001 and, on that same day, the trial court entered the judgments of conviction and imposed the sentences. Le filed a motion for new trial on November 29, 2001. The trial court denied the motion on August 23, 2002. Le filed a notice of appeal on September 4, 2002, and the case was docketed in this Court on September 27, 2002. The appeal was submitted for decision on November 18, 2002.